Per Curiam,
The bill seeks the rescission and cancellation of a deed made by the complainant to her son, on the ground that it was obtained by fraud. The question of fraud is the only one in the case. The evidence was very full on the whole transaction, the judge had it all before him and he found against the complainant. It would serve no useful purpose to review the evidence in detail. It is sufficient to say that we are satisfied witji the learned judge’s view of the facts and we affirm the decree on his conclusions of law.
Decree affirmed.